Writ of habeas corpus in the nature of an application for bail reduction upon Nassau County indictment No. 12-1835.
Adjudged that the writ is sustained, without costs or disbursements, bail is granted in the sum of $250,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the sum of $250,000 as a cash bail alternative; and it is further,
Ordered that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has given an insurance company bail bond in the amount of $250,000 or has deposited the sum of $250,000 as a cash bail alternative, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant. Mastro, J.P., Skelos, Leventhal and Chambers, JJ., concur.